Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 20, 2012                                                                       Robert P. Young, Jr.,
                                                                                                Chief Justice

  144796                                                                              Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
  _________________________________________                                               Mary Beth Kelly
                                                                                          Brian K. Zahra,
  In re FORFEITURE OF 1999 FORD CONTOUR.                                                             Justices

  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                        SC: 144796
                                                           COA: 300482
                                                           Wayne CC: 10-002976-CF
  1999 FORD CONTOUR,
             Defendant,
  and
  FREDDIE BURSE,
            Claimant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 2, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  that directs the Wayne Circuit Court to enter an order granting summary disposition in
  favor of the plaintiff. The claimant raised two defenses to the forfeiture action. We do
  not disturb the Court of Appeals ruling that the prosecutor is entitled to summary
  disposition on the claimant’s claim that his vehicle is exempt from forfeiture under the
  exception set forth at MCL 333.7521(1)(d)(iii). Nor do we disturb the Court of Appeals
  ruling that the claimant’s affidavit did not establish that he is entitled to avoid forfeiture
  under the innocent owner exception set forth at MCL 333.7521(1)(d)(ii). The Court of
  Appeals concluded that the claimant’s affidavit failed to establish that the claimant did
  not have knowledge of or consent to his wife’s acts. Accepting this as true, we note that
  the affidavit did not establish that the claimant did have knowledge of or consent to his
  wife’s acts, and the plaintiff did not come forward with evidence on this point.
  Accordingly, this remains an open question of material fact. Because there is a genuine
                                                                                                                2

issue of material fact regarding a defense that the claimant has raised to the forfeiture, the
Court of Appeals erred in ordering entry of judgment in favor of the plaintiff. Maiden v
Rozwood, 461 Mich 109 (1999). In all other respects, leave to appeal is DENIED,
because we are not persuaded that the remaining questions presented should be reviewed
by this Court. We REMAND this case to the trial court for further proceedings not
inconsistent with this order.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2012                       _________________________________________
       p0613                                                                  Clerk